Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Pursuant to applicant’s filing of a Terminal Disclaimer on 10/07/2021, over US 10,713,506 B2, and pursuant to the amendments incorporate allowable subject matter into independent claims, the present claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art of record fails to teach or disclose the claimed elements, and in particular does not render obvious:

wherein, responsive to the determined estimated location in three dimensional space of the determined point of interest, said vision system processes additional frames of captured image data to enhance the estimation of the location in three dimensional space of the determined point of interest; and

	While the prior art of record, US 2013/0182906 A1, hereafter “Kojo”, discloses performing a scale modification to refine a distance estimation for a set of three-dimensional points of interest, based t-1, and a second camera position Ct in figure 5, there is no disclosure in Kojo of processing additional frames of data responsive to a first determined three-dimensional position estimate, beyond first and second frames.  While the prior art, “Multiple View Geometry in Computer Vision”, 2nd Edition, hereafter “Hartley” teaches that using three or more frames to reconstruct a three-dimensional scene gives “greater stability to the reconstruction and avoids unstable configurations that may occur using only two views for the reconstruction.”  (Section 1.4, last paragraph), the reconstruction using three view uses a trifocal tensor to relate three image frames to one another, and is not an iterative process in which a first estimate may be enhanced or refined using additional frames; three frames are used at the outset.  Therefore there is a gap in the teachings of Kojo and Hartley inasmuch as neither reference suggest obtaining a first three-dimensional position estimate, and processing additional frames to enhance this estimate, as claimed.
A further search was conducted which failed to yield any prior art. Therefore the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425